583DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9, 10, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coers et al (US 7,954,583).  Coers discloses:
With regard to claim 1 - A wheel-mounting assembly for a utility vehicle comprising a chassis, the wheel- mounting assembly comprising: 
first and second telescopic axle assemblies 70, 72 laterally spaced from one another and each secured to the chassis, wherein the first and second telescopic axle assemblies 70, 72 each comprise an actuator arranged to control extension and retraction of a respective telescopic axle assembly 26; and 
a wheel support assembly mounted to outboard ends of each of the first and second telescopic axle assemblies 70, 72 (“The embodiment of FIG. 3 uses the same main axle 30 and telescopic axle 26 are employed as were illustrated in FIG. 2 and FIG. 1 but they are driven by a different arrangement of actuators connected to control valve 44. In FIG. 3, no rotary actuator 38 is shown. Instead, two linear actuators 70, 72 are shown that are coupled to main axle 30 (or to the chassis) of the agricultural harvester at one end, and have second ends that are coupled to steering arms 74, 76 that extend from pivoting hub 78. Rear wheel 18 is mounted for rotation on pivoting hub 78 and it is steered whenever pivoting hub 78 is steered by the extension or retraction of linear actuators which are here shown as hydraulic cylinders 70, 72.
“In the arrangement of FIG. 3, electronic controller 50 controls the extension and retraction of rear wheel 18 and its steered angle by controlling the extension and retraction of linear actuators 70, 72. To extend rear wheel 18 without steering it, electronic controller 50 signals control valve 44 to extend both of the linear actuators 70, 72. To steer rear wheel 18 without extending or retracting it electronic controller 50 is configured to extend one of linear actuators 70, 72 and simultaneously retract the other of linear actuators 70, 72. If the linear actuators are extended and retracted in opposite directions an equal amount, rear wheel 18 will pivot about pivot point 80 neither extending nor retracting. It should be clear that any intermediate movement between these two extremes (i.e. movement that combines both steering and extension or retraction) can be provided by appropriate programming of electronic controller 50. Again, the particular formulas used in programming electronic controller 50 will vary depending upon the actual geometry of agricultural harvester 10 as well as the wheels and tires and for that reason is not described herein.” – Column 7, lines 21-52).

With regard to claim 2 - wherein the first and second telescopic axle assemblies 70, 72 are aligned parallel to one another (see Fig. 3).

With regard to claim 3 - wherein the outboard end of the first telescopic axle assembly 70 is coupled to the wheel support assembly by a link arm 74 which is connected at a first end to the first telescopic axle assembly by a first pivotable connection and at a second end 78 to the wheel support assembly by a second pivotable connection, and the outboard end of the second telescopic axle assembly 72 is coupled to the wheel support assembly by a third pivotable connection 76.

With regard to claim 5 - wherein at least one of the first and second telescopic axle assemblies 70, 72 comprises an outer axle portion and an inner axle portion slideably received by the outer axle portion (see Fig. 3).

With regard to claim 6 - wherein the outer axle portions of each of the first and second telescopic axle assemblies 70, 72 are fixed to the chassis (“two linear actuators 70, 72 are shown that are coupled to main axle 30 (or to the chassis) of the agricultural harvester at one end” – see above).

With regard to claim 9 - wherein the inner axle portion comprises a portion of a hydraulic actuator (“Rear wheel 18 is mounted for rotation on pivoting hub 78 and it is steered whenever pivoting hub 78 is steered by the extension or retraction of linear actuators which are here shown as hydraulic cylinders 70, 72.” – column 7, lines29-32).

With regard to claim 10 - wherein the hydraulic actuator 70, 72 comprises a piston connected to the outer axle portion or the chassis.

With regard to claim 13 - wherein each of the first and second telescopic axle assemblies 70, 72 are configured to transfer a portion of a weight of the chassis to the wheel support assembly.

With regard to claim 14 - wherein the first telescopic axle assembly 70 is rigidly fixed to the second telescopic axle assembly 72 via the chassis (Fig. 3).

With regard to claim 15 - A utility vehicle comprising: 
a chassis; and 
a plurality of wheel-mounting assemblies coupled to the chassis, each wheel-mounting assembly comprising: 
first and second telescopic axle assemblies 70, 72 laterally spaced from one another and each secured to the chassis, wherein the first and second telescopic axle assemblies 70, 72 each comprise an actuator arranged to control extension and retraction of a respective telescopic axle assembly; and 
a wheel support assembly 74, 76 mounted to outboard ends of each of the first and second telescopic axle assemblies 70, 72.

With regard to claim 16 - further comprising a steering control system arranged to control steering movement of the wheel support assembly with respect to the chassis, wherein, in response to a steering control command, the steering control system is configured to simultaneously extend a first of the actuators 70, 72 and retract a second of the actuators 70, 72 so as to pivot the wheel support assembly around a steering axis 78 (“The embodiment of FIG. 3 uses the same main axle 30 and telescopic axle 26 are employed as were illustrated in FIG. 2 and FIG. 1 but they are driven by a different arrangement of actuators connected to control valve 44. In FIG. 3, no rotary actuator 38 is shown. Instead, two linear actuators 70, 72 are shown that are coupled to main axle 30 (or to the chassis) of the agricultural harvester at one end, and have second ends that are coupled to steering arms 74, 76 that extend from pivoting hub 78. Rear wheel 18 is mounted for rotation on pivoting hub 78 and it is steered whenever pivoting hub 78 is steered by the extension or retraction of linear actuators which are here shown as hydraulic cylinders 70, 72.” – see rejection of claim 1, above).

With regard to claim 17 - wherein, in response to a track-increase command, the steering control system is configured to simultaneously extend both actuators 70, 72 to move the wheel support assembly further from the chassis.

With regard to claim 18 - wherein the utility vehicle comprises a self- propelled agricultural sprayer (“Most agricultural harvesters are operated on public roads as they go to and from the fields that they harvest. Many of these harvesters are very wide particularly those that are configured to thresh, separate, and clean grain. In order to accommodate the various threshing, separating, and cleaning elements their wheels must be spaced relatively widely apart.” – Column 1, lines 19-25).

With regard to claim 19 - A method of adjusting a track width of a utility vehicle, the method comprising: 
simultaneously extending first and second telescopic axle assemblies 70, 72 laterally spaced from one another and each secured to a chassis and to a first wheel support assembly; and 
simultaneously extending third and fourth telescopic axle assemblies 70, 72 laterally spaced from one another and each secured to the chassis and to a second wheel support assembly.

With regard to claim 20 - further comprising: 
maintaining the first and second telescopic axle assemblies 70, 72 parallel to one another; and 
maintaining the third and fourth telescopic axle assemblies 70, 72 assembly parallel to one another.

Claim(s) 1-3, 5-6, 9-10, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiddema (US 8,376,078).  Hiddema discloses:
With regard to claim 1 - A wheel-mounting assembly for a utility vehicle comprising a chassis, the wheel- mounting assembly comprising: 
first and second telescopic axle assemblies 50 laterally spaced from one another and each secured to the chassis, wherein the first and second telescopic axle assemblies 50 each comprise an actuator 56 arranged to control extension and retraction of a respective telescopic axle assembly 50; and 
a wheel support assembly 18 mounted to outboard ends of each of the first and second telescopic axle assemblies 50.

With regard to claim 2 - wherein the first and second telescopic axle assemblies 50 are aligned parallel to one another (see Fig. 5).

With regard to claim 3 - wherein the outboard end of the first telescopic axle assembly 50 is coupled to the wheel support assembly 18 by a link arm 23 which is connected at a first end to the first telescopic axle assembly by a first pivotable connection 30 and at a second end to the wheel support assembly by a second pivotable connection 31, and the outboard end of the second telescopic axle assembly 50 is coupled to the wheel support assembly by a third pivotable connection 30 (see Fig. 6).

With regard to claim 5 - wherein at least one of the first and second telescopic axle assemblies 50 comprises an outer axle portion 22 and an inner axle portion 54 slideably received by the outer axle portion 54.

With regard to claim 6 - wherein the outer axle portions 22 of each of the first and second telescopic axle assemblies 50 are fixed to the chassis via brackets 102.

With regard to claim 9, the second embodiment shown in Figs. 13-15 discloses a wheel-mounting assembly for a utility vehicle comprising a chassis, the wheel- mounting assembly comprising: 
first and second telescopic axle assemblies 80 laterally spaced from one another and each secured to the chassis, wherein the first and second telescopic axle assemblies 80 each comprise an actuator arranged to control extension and retraction of a respective telescopic axle assembly 80; and 
a wheel support assembly 19 mounted to outboard ends of each of the first and second telescopic axle assemblies 80;
wherein at least one of the first and second telescopic axle assemblies 80 comprises an outer axle portion 82 and an inner axle portion 88 slideably received by the outer axle portion 82;
wherein the inner axle portion 88 comprises a portion of a hydraulic actuator (“Each module 82 comprises a pair of axially aligned hydraulic cylinders 84L and 84R each serving one respective wheel unit as shown in FIG. 15. Each cylinder 84L, 84R encloses a respective piston head 86 which is slideable therein and attached to one end of the associated support shaft 88 remote the end attached to the wheel support structure 22. FIG. 15 shows both pistons 86 in a fully retracted position corresponding to a minimum track width (FIG. 13).
“Each piston head 86 separates two chambers either side thereof; a first chamber 91 between the piston 86 and the end wall 92, and a second chamber between the piston 86 and a central dividing wall 93 which itself separates the two cylinders 84L, 84R. By means of hydraulic lines and valves (not shown) connected to openings in each chamber, an applied hydraulic pressure forces the respective piston away from the greatest pressure and thus moves the support shaft 88 connected thereto. Therefore, the track width can be controlled hydraulically.” – Column 6, lines 22-39).  

With regard to claim 10 - wherein the hydraulic actuator 80 comprises a piston 86 connected to the outer axle portion 82 or the chassis.

With regard to claim 13 - wherein each of the first and second telescopic axle assemblies 50 are configured to transfer a portion of a weight of the chassis to the wheel support assembly.

With regard to claim 14 - wherein the first telescopic axle assembly 50 is rigidly fixed to the second telescopic axle assembly 50 via the chassis 100.

With regard to claim 15 - A utility vehicle comprising: 
a chassis; and 
a plurality of wheel-mounting assemblies coupled to the chassis, each wheel-mounting assembly comprising: 
first and second telescopic axle assemblies 50 laterally spaced from one another and each secured to the chassis, wherein the first and second telescopic axle assemblies 50 each comprise an actuator 56 arranged to control extension and retraction of a respective telescopic axle assembly; and 
a wheel support assembly 18 mounted to outboard ends of each of the first and second telescopic axle assemblies 50.

With regard to claim 18 - wherein the utility vehicle comprises a self- propelled agricultural sprayer (“The invention relates to an agricultural application machine such as self-propelled crop sprayer wherein the track defined by the separation of opposing wheels within a pair has a variable width.”).

With regard to claim 19 - A method of adjusting a track width of a utility vehicle, the method comprising: 
simultaneously extending first and second telescopic axle assemblies 50 laterally spaced from one another and each secured to a chassis and to a first wheel support assembly 12; and 
simultaneously extending third and fourth telescopic axle assemblies 50 laterally spaced from one another and each secured to the chassis and to a second wheel support assembly 14.

With regard to claim 20 - further comprising: 
maintaining the first and second telescopic axle assemblies 50 parallel to one another; and 
maintaining the third and fourth telescopic axle assemblies 50 assembly parallel to one another.

Claim(s) 1, 5-8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackin et al (US 8,573,846).  Mackin discloses:
With regard to claim 1 - A wheel-mounting assembly for a utility vehicle comprising a chassis, the wheel- mounting assembly comprising: 
first and second telescopic axle assemblies 146, 148 laterally spaced from one another and each secured to the chassis, wherein the first and second telescopic axle assemblies 146, 148 each comprise an actuator 150, 152, 154, 156 arranged to control extension and retraction of a respective telescopic axle assembly; and 
a wheel support assembly 158, 160 mounted to outboard ends of each of the first and second telescopic axle assemblies.

With regard to claim 5 - wherein at least one of the first and second telescopic axle assemblies 146, 148 comprises an outer axle portion 200 and an inner axle portion 146, 148 slideably received by the outer axle portion 200 (Fig. 5).

With regard to claim 6 - wherein the outer axle portions 200 of each of the first and second telescopic axle assemblies 146, 148 are fixed to the chassis via brackets.

With regard to claim 7 - wherein the outer axle portions 200 each comprise a plurality of bearings 208, 210, 322, 324 secured within an outer tube, wherein the bearings receive and support a respective inner axle portion in a sliding relationship (Fig. 5).

With regard to claim 8 - wherein the bearings each comprise an adjustable pillow block (see Fig. 4; “Spaced apart rectangular slots 224, 226 are configured to receive guide members 228, 230 that are fixed to the top of V-shaped planar bearings 208, 210. Removable fasteners 232, 234 fix guide members 228, 230 to a central web 236, 238 of V-shaped planar bearings 208, 210 to extend upwardly therefrom.” – Column 4, line 65 – column 5, line 3).

With regard to claim 11 - wherein the inner axle portion 146, 148 comprises a tubular member, and wherein the respective actuator comprises a hydraulic actuator 150connected between the tubular member and the outer axle portion.

With regard to claim 12 - wherein the hydraulic actuator is mounted to an outside surface 176 of the tubular member.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coers in view of Motebennur et al (US 8,042,817).  Coers fails to explicitly disclose wherein one of the first pivotable connection and the second pivotable connection comprises a ball-and-socket joint.  Motebennur teaches a wheel-mounting assembly for a utility vehicle comprising a chassis, the wheel-mounting assembly comprising a first and second telescopic axle assemblies 70, 72 laterally spaced from one another and each secured to the chassis, wherein the first and second telescopic axle assemblies 70, 72 each comprise an actuator 38 arranged to control extension and retraction of a respective telescopic axle assembly 70,72; and 
a wheel support assembly 112 mounted to outboard ends of each of the first and second telescopic axle assemblies;
wherein a pivotable connection between the actuator 38 and a corresponding telescopic  axle assembly 70,72 comprises a ball-and-socket joint 130.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel-mounting assembly of Coers with the teaching of Motebennur such that one of the first pivotable connection and the second pivotable connection comprises a ball-and-socket joint to allow for more degrees of freedom of the joint.
	

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        July 29, 2022